FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 01/19/2021 in which claims 2, 6, 8-9, 11, 14, 16, 18-34, 38-71 and 73-96 were canceled; claims 1, 37, and 100 were amended; and claims 101-103 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1, 3-5, 7, 10, 12-13, 15, 17, 35-37, 72 and 97-103 are under examination.

Withdrawn Rejections
	The rejection of claims 37, 72 and 98 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, in view of Applicant’s amendment to claim 37.
	The rejection of claim 99 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, in view of Applicant’s argument pertaining to the support of the limitation is found on page 15, lines 18-34 of the specification.



Claim Interpretation
	The limitation of “wherein if the buprenorphine composition comprises oleyl oleate then the buprenorphine composition further comprises glycerol monooleate” as recited in claims 1 and 37, will be interpreted for the purpose of art rejection as an optional (not required) component of the claims because the “wherein if …then…” is a conditional (contingent) recitation which does not limit a claim to a particular structure. See MPEP §2111.04.
	In view of the aforementioned, the contingent limitation will be interpreted in this office action as not part of the structure of the buprenorphine composition of claims 1 and 37, as this limitation has been made optional.

Maintained Rejections
Improper Markush Grouping
Claim 99 remains rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. 
The Markush grouping of “the fatty acid ester is selected from the group consisting of a fatty acid ester glycerol, a lactic acid alkyl ester, a dibasic acid alkyl ester, an acylated amino acid, a pyrrolidone and a pyrrolidone derivative” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: while “a fatty acid ester glycerol” is an alternative member of a fatty acid ester, “a lactic acid alkyl ester, a dibasic acid alkyl ester, an acylated amino acid, a pyrrolidone and a pyrrolidone derivative” are not fatty acid ester, much less meet the structure of “fatty acid”.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.





Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that the elements of claim 99 are subcategories of “fatty acid esters” and thus, not alternatives to “fatty acid esters.” (Remarks, page 18, 2nd paragraph).

In response, the Examiner disagrees. As submitted by Applicant, the elements of claim 99 are not alternatives of fatty acid esters, and indeed claim 99 is structured as a Markush grouping, thereby the members listed in the Markush group would need to be an alternative member of a fatty acid ester. However, as discussed above in the improper Markush grouping rejection, “a lactic acid alkyl ester, a dibasic acid alkyl ester, an acylated amino acid, a pyrrolidone and a pyrrolidone derivative” as recited in the Markush grouping of claim 99 are not alternatives of “fatty acid ester” because they do not do not share both a single structural similarity and a common use.
It is noted that while “a lactic acid alkyl ester, a dibasic acid alkyl ester, an acylated amino acid, a pyrrolidone and a pyrrolidone derivative” may share single structural similarity and common use as permeation enhancers or may be considered as subcategories of permeation enhancers, they are not alternatives members within the meaning of a Markush group because none of the recited “a lactic acid alkyl ester, a dibasic acid alkyl ester, an acylated amino acid, a pyrrolidone and a pyrrolidone derivative” are considered a fatty acid ester within the meaning of “fatty acid ester,” as per instant specification "fatty acid ester" is meant the class of chemical ester 20compounds that result from the combination of a fatty acid with an alcohol 
For example: 
N-acetyl-DL-phenylalanine is an alternative species of an “acetylated amino acid,” but this compound is not an ester compound that result from the combination of a fatty acid with an alcohol, thereby an acetylated amino acid such as N-acetyl-DL-phenylalanine does not share a single structural similarity and a common use as fatty acid ester. 
Adipic acid monomethyl ester (monomethyl adipate) is an alternative species of a “dibasic acid alkyl ester,” but this compound is not an ester compound that result from the combination of a fatty acid with an alcohol, thereby a dibasic acid alkyl ester such as monoethyl adipate does not share a single structural similarity and a common use a fatty acid ester. 
Ethyl lactate is an alternative species of a “lactic acid alkyl ester,” but this compound is not an ester compound that result from the combination of a fatty acid with an alcohol, thereby a lactic acid alkyl ester such as ethyl lactate does not share a single structural similarity and a common use as fatty acid ester.
 N-(2-hydroxyethyl)-2-pyrrolidone is an alternative species of a “pyrrolidone” or a “pyrrolidone derivative,” but this compound is not an ester compound that result from the combination of a fatty acid with an alcohol, thereby a 
For at least the reasons discussed above, claim 99 remains rejected on the basis that it contains an improper Markush grouping of alternatives.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 99 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Markush grouping of “the fatty acid ester is selected from the group consisting of a fatty acid ester glycerol, a lactic acid alkyl ester, a dibasic acid alkyl ester, an acylated amino acid, a pyrrolidone and a pyrrolidone derivative” as recited in claim 99 renders the claim indefinite because the metes and bounds of the Markush claim is unclear due to the inability to envision of all of the members of the Markush groupings, as “a lactic acid alkyl ester, a dibasic acid alkyl ester, an acylated amino acid, a pyrrolidone and a pyrrolidone derivative” are not fatty acid esters. Thus, a 
As a result, claim 99 does not clearly set forth the metes and bounds of patent protection desired.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that the usage of commas compared with the usage of semicolons in the last paragraph of page 15 shows that elements of claim 99 are subcategories of “fatty acid esters” and thus, the elements of claim 99 are not alternatives to “fatty acid esters.” (Remarks, page 18, last paragraph).

In response, the Examiner disagrees. As submitted by Applicant, the elements of claim 99 are not alternative of fatty acid esters, and indeed claim 99 is structured as a Markush grouping, thereby the members listed in the Markush group would need to be an alternative member of a fatty acid ester. However, as discussed above in the improper Markush grouping rejection, “a lactic acid alkyl ester, a dibasic acid alkyl ester, an acylated amino acid, a pyrrolidone and a pyrrolidone derivative” as recited in the Markush grouping of claim 99 are not alternatives of “fatty acid ester” because they do not do not share both a single structural similarity and a common use.
It is noted that while “a lactic acid alkyl ester, a dibasic acid alkyl ester, an acylated amino acid, a pyrrolidone and a pyrrolidone derivative” may share single structural similarity and common use as permeation enhancers or may be considered as subcategories of permeation enhancers, they are not alternatives members within the meaning of a Markush group because none of the recited “a lactic acid alkyl ester, a 
For example: 
N-acetyl-DL-phenylalanine is an alternative species of an “acetylated amino acid,” but this compound is not an ester compound that result from the combination of a fatty acid with an alcohol, thereby an acetylated amino acid such as N-acetyl-DL-phenylalanine does not share a single structural similarity and a common use as fatty acid ester. 
Adipic acid monomethyl ester (monomethyl adipate) is an alternative species of a “dibasic acid alkyl ester,” but this compound is not an ester compound that result from the combination of a fatty acid with an alcohol, thereby a dibasic acid alkyl ester such as monoethyl adipate does not share a single structural similarity and a common use a fatty acid ester. 
Ethyl lactate is an alternative species of a “lactic acid alkyl ester,” but this compound is not an ester compound that result from the combination of a fatty acid with an alcohol, thereby a lactic acid alkyl ester such as ethyl lactate 
N-(2-hydroxyethyl)-2-pyrrolidone is an alternative species of a “pyrrolidone” or a “pyrrolidone derivative,” but his compound is not an ester compound that result from the combination of a fatty acid with an alcohol, thereby a pyrrolidone or pyrrolidone derivative such as N-(2-hydroxyethyl)-2-pyrrolidone does not share a single structural similarity and a common use as fatty acid ester. 
For at least the reasons discussed above, claim 99 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the metes and bounds of the Markush claim is unclear due to the inability to envision of all of the members of the Markush groupings, as “a lactic acid alkyl ester, a dibasic acid alkyl ester, an acylated amino acid, a pyrrolidone and a pyrrolidone derivative” are not fatty acid esters.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an 

Claim(s) 1, 3, 7, 10, 12, 13, 15, 17, 36 and 100 is/are rejected under pre-AIA  35 U.S.C. 102 (a) or (e) as being anticipated by Fahrmeir et al (WO 2012/163665 A1; Publication date: 12/6/2012; Filing data: 05/14/2012; English translation and citation via EPO; previously cited).
Regarding claims 1 and 7, Fahrmeir teaches a transdermal therapeutic system (TTS) in form of a patch comprising (i) polymer matrix containing buprenorphine free base, an alpha-hydroxy acid and an permeation enhancer such as a fatty acid ester; and (ii) a backing layer (pages 1, 3 and 4). Fahrmeir teaches the pressure-sensitive polymers with good adhesive properties are materials used for the production of the polymer matrix (pages 6, 7 and 11). Fahrmeir teaches the desirable amount of the alpha-hydroxy acid is from 1 to 10 wt% based on the weight of the drug-containing polymer matrix and the buprenorphine in the polymer matrix can be in a concentration up to 30 wt.% (pages 4 and 5). Fahrmeir further teaches the mass ratio of buprenorphine to alpha-hydroxy acid is from 10:1 to 1:1, or most preferably 3:1 to 2:1 (page 5). Fahrmeir provided a specific example showing a TTS comprising 11%wt of buprenorphine, 3%wt of lactic acid and oleyl oleate (pages 11- 12 of EPO translation, under "TTS A” of Table 2; and page 17 of the original document of WO2012163665A1, Example "TTS A" under "Tabelle 2"). It is noted that 11%wt of buprenorphine and 3%wt lactic acid (equates to a mass ratio of ~3.66: 1) reads on the limitation of “buprenorphine free base in an amount from 2% to 15% w/w and an α-hydroxy acid in an amount that is 50% or less by weight of the buprenorphine" of the claimed invention. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
Fahrmeir teaches the transdermal therapeutic system is applied for a period of three days or longer to release the buprenorphine over the period continuously (pages 1 and 3). Fahrmeir showed that the TTS A and B from Table 2 provided 168 hours (equates to 7 days) of continuous release of buprenorphine (page 12, last paragraph).
Regarding claim 3, Fahrmeir teaches the alpha-hydroxy acid is lactic acid (page 4, 3rd paragraph; page 11, 1st paragraph; page 12, Table 2 or page 17 of the original document of WO2012163665A1, under "Tabelle 2").
Regarding claims 10, 12 and 13, Fahrmeir teaches acrylate-vinyl acetate copolymer as the pressure-sensitive polymers in the polymer matrix (page 6, 4th paragraph; page 11, 1st paragraph; page 12, Table 2 or page 17 of the original document of WO2012163665A1, under "Tabelle 2").
Regarding claims 15 and 17, as discussed above, Fahrmeir teaches a transdermal therapeutic system (TTS) in form of a patch comprising (i) polymer matrix containing buprenorphine free base, an alpha-hydroxy acid and an permeation enhancer such as a fatty acid ester; and (ii) a backing layer (pages 1, 3 and 4). Fahrmeir teaches the pressure-sensitive polymers with good adhesive properties are materials used for the production of the polymer matrix (pages 6, 7 and 11). Fahrmeir provided a specific example showing a TTS comprising 11%wt of buprenorphine, 3%wt of lactic acid and oleyl oleate (pages 11- 12 of EPO translation, under "TTS A” of Table 2; and page 17 of the original document of WO2012163665A1, Example "TTS A" under In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 36, Fahrmeir teaches the polymer matrix is in the form of a homogenous solution (page 10, 2nd paragraph; page 11, 1st paragraph).
Regarding claim 100, Fahrmeir teaches oleyl oleate as the permeation enhancer (pages 11- 12 of EPO translation, under "TTS A” of Table 2; and page 17 of the original document of WO2012163665A1, Example "TTS A" under "Tabelle 2").
 of the instant invention.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
Applicant argues that Fahrmeir fails to teach a composition within the scope of the claimed invention because Table 2 composition of Fahrmeir include oleyl oleate but lacks glyceryl monooleate. Thus, Applicant alleged that Fahrmeir fails to suggest adding glyceryl monooleate to the composition since Fahrmeir was merely directed to aspects such as stability of the a drug composition, and not adding an additional compound such as glyceryl monooleate. (Remarks, page 20).

In response, the Examiner disagrees. As discussed above under the Claim Interpretation, [t]he limitation of “wherein if the buprenorphine composition comprises oleyl oleate then the buprenorphine composition further comprises glycerol monooleate” as recited in claims 1 and 37, will be interpreted for the purpose of art rejection as an optional (not required) component of the claims because the “wherein if …then…” is a conditional (contingent) recitation which does not limit a claim to a particular structure.
Thus, the contingent recitation/limitation pertaining to the buprenorphine composition comprising oleyl oleate and glycerol monooleate were interpreted in this office action for art rejection as not part of the structure of the buprenorphine composition of the claim 1, as this contingent recitation/limitation has been made optional.
Since the limitation of “wherein if the buprenorphine composition comprises oleyl oleate then the buprenorphine composition further comprises glycerol monooleate” as recited in claim 1 was interpreted as being an optional component and not part of the 

Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 1, 3, 4, 7, 10, 12, 13, 15, 17, 35, 36, 99, 100 and 101-102 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrmeir et al (WO 2012/163665 A1; Publication date: 12/6/2012; Filing data: 05/14/2012; English translation and citation via EPO; previously cited), and further in view of Lee et al (16 March 1999; US 5,882,676) and Ohtake et al (5 May 2011; US 2011/0104241 A1).
The extended transdermal delivery device of claims 1, 3, 7, 10, 12, 13, 15, 17, 36 and 100 are discussed above by Fahrmeir, said discussion are incorporated herein in its entirety.
Fahrmeir teaches a transdermal therapeutic system (TTS) in form of a patch comprising (i) polymer matrix containing buprenorphine free base, an alpha-hydroxy acid and an permeation enhancer such as a fatty acid ester; and (ii) a backing layer (pages 1, 3 and 4), wherein the alpha-hydroxy acid is lactic acid (page 4, 3rd paragraph; page 11, 1st paragraph; page 12, Table 2 or page 17 of the original document of WO2012163665A1, under "Tabelle 2").
However, Fahrmeir does not teach the permeation enhancer comprises lauryl lactate of claims 4 and 101 or the fatty acid ester of claims 99 and 102; and Fahrmeir does not teach the water of claim 35. 

It would have been reasonably obvious to one of ordinary skill in the art to include or substitute lauryl lactate or a fatty acid ester of glycerol such as glycerol monooleate as the permeation enhancer in Fahrmeir, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Lee provided the guidance to do so by teaching that lauryl lactate or a fatty acid ester of glycerol such as glycerol monolaurate (GML) and glycerol monooleate (GMO) can be used as the permeation enhancer in transdermal delivery system of Fahrmeir. Furthermore, it is well-recognized in the prior art in view of Ohtake, permeation enhancers as taught in Fahrmeir, as well as, permeation enhancers as taught in Lee, are known to function similarly as permeation enhancers and commonly used as permeation enhancers in transdermal preparations (Ohtake: [0021] and [0022]). Given that Lee and Ohtake also clearly mentioned the same permeation enhancers disclosed in Fahrmeir as the suitably known permeation enhancer commonly used in transdermal preparations, it would have been reasonably obvious to substitute one known permeation enhancer for another to obtain predictable results of a transdermal prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding the water of claim 35, Lee teaches that water can be added to the matrix containing the drug and permeation enhancer of the transdermal delivery device (column 8, lines 53-58).
It would have been obvious to one of ordinary skill in the art would include water in the polymer matrix of the transdermal delivery system of Fahrmeir, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Lee provided the guidance to do so by teaching that water can be added to the matrix containing the drug and permeation enhancer of the transdermal delivery device of Fahrmeir, as water is a conventional material that is compatible with drug and enhancer in a polymer matrix of the transdermal delivery system. Thus, an ordinary 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the specification describes unexpected results commensurate in scope with the claims. Applicant alleged that Fahrmeir was directed towards the physical stability of a drug composition and was silent regarding differences in the stability or completeness of drug delivery. Thus, Applicant alleged the cited reference failed to render such results expected. (Remarks, page 20, last paragraph).

In response, the Examiner disagrees. Applicant’s alleged unexpected results from the specification were previously considered as not persuasive to obviate the 103 rejection. 
	As previously discussed, Applicant’s attempts to show evidence of nonobviousness was not sufficient evidence of unexpected result because to the extent that Fahrmeir disclosed physical stability results in one of their studies on the buprenorphine composition, Applicant has not shown that the alleged evidence of n re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicant has not identify any comparison of any specific results with the closest prior art of Fahrmeir. “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).
	Furthermore, it is noted that the buprenorphine composition of claim 1 in view of the Claim Interpretation comprises generically “α-hydroxy acid” and generically “a permeation enhancing comprising a fatty acid ester of the α-hydroxy acid” among other ingredients. 
	In addition, it is noted that the criticality of flux stability and rate as alleged by Applicant as unexpected, are not in claim 1. Claim 1 only recites an intended result of “to deliver buprenorphine to subject for seven days or longer,” which the Examiner had previously established as an expected result based on the teachings of the cited prior arts. See Non-Final Rejection dated 10/31/2019, pages 14-19 and 24-30, which are incorporated herein in its entirety. Thus, as previously discussed, it is reiterated that independent claim 1 remain not commensurate in scope with the buprenorphine transdermal composition formulation of Table 1 and Table 2 to which Applicant’s alleged as showing unexpected results. 

	Thus, again claim 1 is not reasonably commensurate in scope with the formulation used for showing the alleged unexpected results. Applicant is noted that the Courts have made clear “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Also see, In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). In addition, the Courts have In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
	As such, it is again reiterated that absence of objective evidence of unexpected results commensurate in scope with the claimed invention when compared to the closest prior art, the claimed invention as a whole remain obvious in view of the combined teachings of the cited prior arts in the pending 103 rejections of record. 

Claims 1, 3, 5, 7, 10, 12, 13, 15, 17, 36 and 100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrmeir et al (WO 2012/163665 A1; Publication date: 12/6/2012; Filing data: 05/14/2012; English translation and citation via EPO; previously cited), and further in view of Chan et al (27 May 2004; US 2004/0102476 A1; previously cited).
The extended transdermal delivery device of claims 1, 3, 7, 10, 12, 13, 15, 17, 36 and 100 are discussed above by Fahrmeir, said discussion are incorporated herein in its entirety.
However, Fahrmeir does not teach the molar ratio of acid to buprenorphine is 2 or greater of claim 5.
Regarding the molar ratio of acid to buprenorphine is 2 or greater of claim 5, Chan teaches transdermal delivery system comprising an opioid and lactic acid as a solvent provides long-term delivery of the opioid by providing sustained release of the opioid over an extended period of time. Chan teaches the advantage of a pharmaceutical formulation suitable for transdermal delivery comprising lactic acid as a 
It would have been obvious to one of ordinary skill in the art to use the acid and buprenorphine in the transdermal delivery device of Fahrmeir in a molar ratio of 2 or greater, per guidance from Chan, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Chan provided the guidance for using acid and opioid drug including buprenorphine in a molar ratio of greater than 2 so as to provide a longer duration of drug delivery to achieve the desired therapeutic effect. Thus, an ordinary artisan looking to formulate a transdermal preparation that provide longer duration of buprenorphine delivery would have been motivated by Chan to use the acid and buprenorphine in the transdermal delivery device of Fahrmeir in a molar ratio of 2 or greater so to achieve the desired extended release of buprenorphine without the need to refill or replace the delivery device, thereby reducing risk of infection and tissue damage, increasing patient compliance, and 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the specification describes unexpected results commensurate in scope with the claims. Applicant alleged that Fahrmeir was directed towards the physical stability of a drug composition and was silent regarding differences in the stability or completeness of drug delivery. Thus, Applicant alleged the cited reference failed to render such results expected. (Remarks, page 21, 2nd paragraph).

In response, the Examiner disagrees. As discussed above, Applicant’s alleged unexpected results from the specification were previously considered as not persuasive to obviate the 103 rejection for the reasons discussed on pages 19-22 of this office action, said reasons are incorporated therein in its entirety.
	As such, it is again reiterated that absence of objective evidence of unexpected results commensurate in scope with the claimed invention when compared to the closest prior arts, the claimed invention as a whole remain obvious in view of the combined teachings of the cited prior arts in the pending 103 rejections of record. 
Claims 1, 3, 7, 10, 12, 13, 15, 17, 36, 97 and 100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrmeir et al (WO 2012/163665 A1; Publication date: 12/6/2012; Filing data: 05/14/2012; English translation and citation via EPO; previously cited), and further in view of Audett et al (10 August 2000; WO 00/45797).
The extended transdermal delivery device of claims 1, 3, 7, 10, 12, 13, 15, 17, 36 and 100 are discussed above by Fahrmeir, said discussion are incorporated herein in its entirety.
However, Fahrmeir does not teach the particular pressure sensitive adhesive comprises polyisobutylene and polybutene of claim 97.
Regarding the particular pressure sensitive adhesive comprises polyisobutylene and polybutene of claim 97, Audett teaches a transdermal delivery devices for delivering drugs such as buprenorphine over an extended period, wherein the device comprises a pressure sensitive adhesive including a mixture of polyisobutylene (PIB) and polybutene (abstract; page 3, lines 13-25; page 9, lines 12-23; pages 10-12; page 14, line 8; page 15, lines 11-end; page 16, lines 8-23; Examples 1-5).
It would have been obvious to one of ordinary skill in the art to include a mixture of polyisobutylene and polybutene as the pressure sensitive adhesive in the transdermal delivery device of Fahrmeir, per guidance from Audett, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Audett teaches that there are variety of pressure sensitive adhesives including a mixture of polyisobutylene and polybutene, and the polyacrylates and silicone-based adhesives of Fahrmeir, known to be suitable for use in transdermal delivery device for prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.


In response, the Examiner disagrees. As discussed above, Applicant’s alleged unexpected results from the specification were previously considered as not persuasive to obviate the 103 rejection for the reasons discussed on pages 19-22 of this office action, said reasons are incorporated therein in its entirety.
	As such, it is again reiterated that absence of objective evidence of unexpected results commensurate in scope with the claimed invention when compared to the closest prior arts, the claimed invention as a whole remain obvious in view of the combined teachings of the cited prior arts in the pending 103 rejections of record. 

Claims 1, 3, 5, 7, 10, 12, 13, 15, 17, 35, 36 and 99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyson (24 July 2003; US 2003/0139698 A1; previously cited) in view of Bartholomaeus et al (27 May 2004; US 2004/0102468 A1; previously cited) and Chan et al (27 May 2004; US 2004/0102476 A1; previously cited).
Regarding claim 1, Hyson teaches a method for pain relief comprising topical administration of therapeutic medicaments using a device including wraps that are disposed around a body portion of a person comprising a pad loaded with a medicament, a tearaway cover sheet that can be tear away from a protected cover to expose the pad loaded with the medicament (abstract; [0007], [0021], [0030]). Hyson teaches the pad section can comprises a backing film, a polymer matrix formulated with 
While Hyson teaches buprenorphine as one of the opioid that can be selected out of a list of suitable opioids to be use as the active ingredient, it would have been obvious to an ordinary artisan to particularly select buprenorphine as the active ingredient in view of Bartholomaeus.
Bartholomaeus teaches a transdermal therapeutic system in the form of a patch comprising a backing layer which is permeable to an active compound, an adhesive reservoir layer and a re-detachable protective layer, wherein the active compound is buprenorphine ([0016], [0017], [0025] and [0026]). Bartholomaeus teaches a transdermal patch comprising buprenorphine compound, wherein the buprenorphine is present as a free base (claim 48 and 50).Bartholomaeus teaches the buprenorphine while use for the treatment of increased urge to urinate, it is known in in the art for its 
It would have been obvious to one of ordinary skill in the art to select buprenorphine as the active ingredient in transdermal wrap of Hyson and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Bartholomaeus teaches that buprenorphine is known to be used in a transdermal therapeutic system for the treatment of pain, and the wrap of Hyson is also type of transdermal system for the treatment of pain, wherein the structure of the wrap containing an interior pad section comprising therein an active ingredient preferably an opioid receptor agonist, a pressure-sensitive adhesive and at least one excipient, is similar to the structure of adhesive reservoir layer of the transdermal therapeutic system of Bartholomaeus. Thus, an ordinary artisan would have reasonable expectation of success of selecting buprenorphine as the active ingredient in the wrap of Hyson because Bartholomaeus teaches that the use of buprenorphine as the active ingredient in transdermal system such as that of Hyson is art-recognized.  Furthermore, Bartholomaeus teaches that one would select buprenorphine over other opioids to be used in a transdermal system because buprenorphine shows only mild side effects to 
It would also have been obvious to one of ordinary skill in the art to routine optimize the concentrations of buprenorphine and lactic acid of the prior arts such that the lactic acid is in an amount that is 50% or less by weight of the buprenorphine and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hyson teaches lactic acid is used in an concentration of from 0.5% to 5% by weight ([0061]) and the opioid such as buprenorphine is in a concentration of from about 0.01% to about 20% by weight ([0052]), parameters which overlaps the requirement of acid in an amount that is 50% or less by weight to buprenorphine of the claimed invention. Furthermore, as discussed above, the Bartholomaeus reference teachings of a transdermal system comprising a compound with at least one acid group as a solvent (to dissolve the buprenorphine) in an amount from 0.1 to 30 wt.% and buprenorphine is in an amount from 0.1 to 20 wt.% ([0026]), in which the lactic acid and buprenorphine as well as the concentrations respectively thereof, as taught by Hyson are within the scope of the solvent and buprenorphine of the transdermal system of Bartholomaeus. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).
One of ordinary skill in the art would have reasonable expectation of success because it is recognized in the art in view of Chan that transdermal delivery system comprising an opioid and lactic acid as a solvent provides long-term delivery of the opioid by providing sustained release of the opioid over an extended period of time. Chan teaches the advantage of a pharmaceutical formulation suitable for transdermal delivery comprising lactic acid as a solvent and an opioid is that the lactic acid  when used in a small amount acts as a solvent to solubilize the opioid such that it is possible to deliver a consistent amount of drug over an extended period of time to achieve a desired therapeutic effect such as pain relief without the need to refill or replace the delivery device, thereby reducing risk of infection, increasing patient compliance and achieving consistent, accurate dosing (abstract; [0014]-[0018], [0027], [0028], [0030], [0036]-[0038], [0040], [0041], [0045], [0046], [0051]-[0054]; claims 18 and 19). This is advantage is also acknowledged in the Bartholomaeus, where Bartholomaeus teaches transdermal system containing buprenorphine and a solvent such as a compound with at least one acid group provide long-term treatment by transdermal system by releasing the buprenorphine continuously over a relatively long period of time such at least 5 days ([0009], [0022] and [0032]).
It is noted that Chan does not the limit the formulation to any particular opioid and that any agonist and antagonist with morphine-like activity is within the scope of the opioid suitable to be used in the formulation ([0027] and [0028]), and thus, 
Thus, it would have been customary for an artisan of ordinary skill to determine the optimal concentrations/amounts of an acid relative to buprenorphine to achieve the desired therapeutic effect of pain management over an extended period of time. As such, absent some demonstration of unexpected results from the claimed parameters, the optimization of wt% of acid relative to buprenorphine would have been obvious at the time of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.
Regarding claims 3 and 7, as discussed above, Chan teaches a transdermal device containing lactic acid ([0051]. Hyson teaches lactic acid can be used in a concentration of from 0.5% to 5% by weight ([0061]) in a transdermal system.
Regarding claim 5, Chan teaches the molar ratio between carboxylic acid such as lactic acid to opioid drug in free base form is greater than 2 ([0054] and [0056]).
Regarding claims 10, 12 and 13, Bartholomaeus teaches the transdermal composition contains 2-ethyl acrylate, vinyl acetate, acrylic acid copolymers ([0067]).
Regarding claims 15 and 17, since the structural limitations of the extended transdermal delivery device of claim 1 have been taught by the combined teachings of Hyson, Bartholomaeus and Chan, the extended delivery time and buprenorphine flux of claims 15 and 17 would be properties/results inherently present in the transdermal system containing buprenorphine and lactic acid of the prior arts. Thus, it is noted that Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). It is further noted that as discussed above, both Bartholomaeus and Chan teaches transdermal system containing an opioid such as buprenorphine and lactic acid as a solvent provides extended release of the opioid over a prolong period of time (i.e., at least 5 days or one to several weeks [0032] of Bartholomaeus and [0017] of Chan, respectively).
Regarding claim 35, Bartholomaeus teaches the transdermal composition contains water ([0036]). 
Regarding claim 36, Hyson teaches a body wrap device for treating pain comprising pressure-sensitive adhesive hydrogel comprising buprenorphine and lactic acid, wherein lactic acid is in an amount from 0.5% to 5% by weight (abstract; [0039] [0051], [0052] and [0061]).
Regarding claim 99, as discussed above, Hyson teaches wraps contain permeation enhancer including esters such as glycerol monolaurate (a fatty acid ester of glycerol) ([0065]; claims 19 and 39).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the specification describes unexpected results commensurate in scope with the claims. Applicant alleged that Hyson was silent regarding the flux rate at which a drug is delivered to the skin and the cumulative amount of drug delivered to the skin. Thus, Applicant alleged that the cited references failed to render such results expected. (Remarks, page 21, last paragraph to page 22).

In response, the Examiner disagrees. Applicant’s alleged unexpected results from the specification were previously considered as not persuasive to obviate the 103 rejection. 
	As previously discussed, Applicant’s attempts to show evidence of nonobviousness was not sufficient evidence of unexpected result because Applicant has not shown that the alleged evidence of unexpected results in the specification was truly unexpected when compared to the closest prior arts. As previously discussed, it is reiterated that MPEP §716.02(e) states “[a]n affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicant has not identify any comparison of any specific results with the closest prior art. “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).

	In addition, it is noted that the criticality of flux stability and rate as alleged by Applicant as unexpected, are not in claim 1. Claim 1 only recites an intended result of “to deliver buprenorphine to subject for seven days or longer,” which the Examiner had previously established as an expected result based on the teachings of the cited prior arts. See Non-Final Rejection dated 10/31/2019, pages 14-19 and 24-30, which are incorporated herein in its entirety. Thus, as previously discussed, it is reiterated that independent claim 1 remain not commensurate in scope with the buprenorphine transdermal composition formulation of Table 1 and Table 2 to which Applicant’s alleged as showing unexpected results. 
	As previously discussed, it is reiterated that Table 1 in the specification is particularly drawn to a buprenorphine transdermal composition containing 5% lactic acid as the α-hydroxy acid and 7.65% lauryl lactate as the permeation enhancer. As for Table 2 in the specification, the buprenorphine composition is drawn to containing 5% lactic acid as the α-hydroxy acid, 3% glyceryl monooleate and 12% oleyl oleate. However, Claim 1 in view of the Claim Interpretation recites generically “an α-hydroxy acid in amount that is 50% or less by weight of the buprenorphine” and “a permeation enhancer comprising a fatty acid ester of α-hydroxy acid (with no concentration),” thereby much broader than the formulation used in Table 1 and Table 2 used for showing the alleged unexpected results.” 
not reasonably commensurate in scope with the formulation used for showing the alleged unexpected results. Applicant is noted that the Courts have made clear “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Also see, In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). In addition, the Courts have made clear [u]nexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
	As such, it is again reiterated that absence of objective evidence of unexpected results commensurate in scope with the claimed invention when compared to the closest prior art, the claimed invention as a whole remain obvious in view of the combined teachings of the cited prior arts in the pending 103 rejections of record. 

Claims 4 and 100-102 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyson (24 July 2003; US 2003/0139698 A1; previously cited) in view of Bartholomaeus et al (27 May 2004; US 2004/0102468 A1; previously cited) and Chan et al (27 May 2004; US 2004/0102476 A1; previously cited), as applied to claim 1 above, and further in view of Lee et al (16 March 1999; US 5,882,676), and Ohtake et al (5 May 2011; US 2011; US 2011/0104241 A1).
The extended transdermal delivery device of claim 1 is discussed above by the combined teachings of Hyson, Bartholomaeus and Chan, and said discussion are incorporated herein in its entirety.
However, Hyson, Bartholomaeus and Chan do not teach the lauryl lactate of claims 4 and 101 and the fatty acid ester such as glycerol monooleate of claims 100 and 102.
Regarding the lauryl lactate of claims 4 and 101 and the fatty acid ester such as glycerol monooleate of claims 100 and 102,  Lee teaches a transdermal delivery system comprising a drug such as buprenorphine, and permeation enhancer comprising an ester of fatty acids having about 10 to 20 carbon atoms including lauryl lactate, wherein the transdermal delivery system deliver the drug for an extended period of time (column 5, line 15; column 6, lines 28-end; column 9, lines 46-end; column 10, lines 16-29; Example 3; claim 2). Ohtake teaches glycerol fatty acid esters having 6 to 18 carbon atoms, as well as, lauryl lactate, are known to function similarly as permeation enhancers and commonly used as permeation enhancers in transdermal preparations (Ohtake: [0021] and [0022]). 
It would have been reasonably obvious to one of ordinary skill in the art to include or substitute lauryl lactate or a fatty acid ester such as glycerol monooleate as the permeation enhancer of Hyson, and produce the claimed invention. One of ordinary prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the specification describes unexpected results commensurate in scope with the claims. Applicant alleged that Hyson was silent regarding the flux rate at which a drug is delivered to the skin and the cumulative amount of drug delivered to the skin. Thus, Applicant alleged that the cited references failed to render such results expected. (Remarks, page 22, 2nd paragraph).

In response, the Examiner disagrees. As discussed above, Applicant’s alleged unexpected results from the specification were previously considered as not persuasive to obviate the 103 rejection for the reasons discussed on pages 34-36 of this office action, said reasons are incorporated therein in its entirety.
	As such, it is again reiterated that absence of objective evidence of unexpected results commensurate in scope with the claimed invention when compared to the closest prior arts, the claimed invention as a whole remain obvious in view of the combined teachings of the cited prior arts in the pending 103 rejections of record. 

Claim 97 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyson (24 July 2003; US 2003/0139698 A1; previously cited) in view of Bartholomaeus et al (27 May 2004; US 2004/0102468 A1; previously cited) and Chan et al (27 May 2004; US 2004/0102476 A1; previously cited), as applied to claim 1 above, and further in view of Audett et al (10 August 2000; WO 00/45797).
The extended transdermal delivery device of claim 1 is discussed above by the combined teachings of Hyson, Bartholomaeus and Chan, and said discussion are incorporated herein in its entirety.
However, Hyson, Bartholomaeus and Chan do not teach the particular pressure sensitive adhesive comprises polyisobutylene and polybutene of claim 97.
Regarding the pressure sensitive adhesive comprises polyisobutylene and polybutene of claim 97, Audett teaches a transdermal delivery devices for delivering drugs such as buprenorphine over an extended period, wherein the device comprises a pressure sensitive adhesive including a mixture of polyisobutylene (PIB) and polybutene (abstract; page 3, lines 13-25; page 9, lines 12-23; pages 10-12; page 14, line 8; page 15, lines 11-end; page 16, lines 8-23; Examples 1-5).
It would have been obvious to one of ordinary skill in the art to include a mixture of polyisobutylene and polybutene as the pressure sensitive adhesive in the transdermal delivery device of Hyson, per guidance from Audett, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Audett teaches that there are variety of pressure sensitive adhesives including a mixture of polyisobutylene and polybutene, and the hydrogel and silicone-based adhesives of Hyson, known to be suitable for use in transdermal delivery device for prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.


In response, the Examiner disagrees. As discussed above, Applicant’s alleged unexpected results from the specification were previously considered as not persuasive to obviate the 103 rejection for the reasons discussed on pages 34-36 of this office action, said reasons are incorporated therein in its entirety.
	As such, it is again reiterated that absence of objective evidence of unexpected results commensurate in scope with the claimed invention when compared to the closest prior arts, the claimed invention as a whole remain obvious in view of the combined teachings of the cited prior arts in the pending 103 rejections of record. 

Modified Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 37 and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrmeir et al (WO 2012/163665 A1; Publication date: 12/6/2012; Filing data: 05/14/2012; English translation and citation via EPO) in view of Chan et al (27 May 2004; US 2004/0102476 A1; previously cited).
Regarding claim 37, Fahrmeir teaches a transdermal therapeutic system (TTS) in form of a patch comprising (i) polymer matrix containing buprenorphine free base and an acid; and (ii) a backing layer (pages 1, 3 and 4). Fahrmeir teaches the pressure-sensitive polymers with good adhesive properties are materials used for the production of the polymer matrix (pages 6, 7 and 11). Fahrmeir teaches the desirable amount of the acid is from 1 to 10 wt% based on the weight of the drug-containing polymer matrix and the buprenorphine in the polymer matrix can be in a concentration up to 30 wt.% rd and 5th paragraphs). Fahrmeir teaches a transdermal therapeutic system (TTS) in form of a patch comprising (i) polymer matrix containing buprenorphine free base, an alpha-hydroxy acid and an permeation enhancer such as a fatty acid ester; and (ii) a backing layer (pages 1, 3 and 4), wherein the alpha-hydroxy acid is lactic acid (page 4, 3rd paragraph; page 11, 1st paragraph; page 12, Table 2 or page 17 of the original document of WO2012163665A1, under "Tabelle 2").
However, Fahrmeir teaches the molar ratio of acid to buprenorphine is 2 or greater of claim 37.

It would have been obvious to one of ordinary skill in the art to use the acid and buprenorphine in the transdermal delivery device of Fahrmeir in a molar ratio of 2 or greater, per guidance from Chan, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Chan provided the guidance for using acid and opioid drug including buprenorphine in a molar ratio of greater than 2 so as to provide a longer duration of drug delivery to achieve the desired therapeutic effect. Thus, an ordinary artisan looking to formulate a transdermal preparation that provide longer duration of buprenorphine delivery would have been 
Regarding claim 72, Fahrmeir teaches the polymer matrix is in the form of a homogenous solution (page 10, 2nd paragraph; page 11, 1st paragraph).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
Applicant argues that Fahrmeir fails to teach a composition within the scope of the claimed invention because Table 2 composition of Fahrmeir include oleyl oleate but lacks glyceryl monooleate. (Remarks, page 8).

In response, the Examiner disagrees. As discussed above under the Claim Interpretation, [t]he limitation of “wherein if the buprenorphine composition comprises oleyl oleate then the buprenorphine composition further comprises glycerol monooleate” as recited in claims 1 and 37, will be interpreted for the purpose of art rejection as an optional (not required) component of the claims because the “wherein if …then…” is a conditional (contingent) recitation which does not limit a claim to a particular structure.
Thus, the contingent recitation/limitation pertaining to the buprenorphine composition comprising oleyl oleate and glycerol monooleate were interpreted in this office action for art rejection as not part of the structure of the buprenorphine composition of the claim 37, as this contingent recitation/limitation has been made optional.
Since the limitation of “wherein if the buprenorphine composition comprises oleyl oleate then the buprenorphine composition further comprises glycerol monooleate” as recited in claim 37 was interpreted as being an optional component and not part of the structure of the buprenorphine composition, independent claim 37 (and including all claims dependent therefrom) remain rejected as being obvious and unpatentable over the combined teachings of Fahrmeir and Chan for the reason of record.

Applicant argues unexpected results shown in Examples 1 and 2 and Figures 1-4 of the instant specification, alleging that the results showed unexpectedly increase stability of completeness of transdermal buprenorphine by maintaining a stable transdermal flux. Applicant alleged that the cited prior arts do not recognized this unexpected results and that the skilled artisan would not have had any idea that flux stability or completes would be influenced by the relative amount of α-hydroxy acid. Thus, Applicant alleged that the cited references fail to render such results expected because the study on the physical stability of drug compositions by Fahrmeir was fundamentally different from the results regarding the flux of the drug into skin described in the present application. (Remarks, pages 8-13).

In response, the Examiner disagrees. Applicant’s alleged unexpected results from the specification were previously considered as not persuasive to obviate the 103 rejection. 
n re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicant has not identify any comparison of any specific results with the closest prior art of Fahrmeir. “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).
	Furthermore, it is noted that the buprenorphine composition of claim 37 in view of the Claim Interpretation comprises generically “α-hydroxy acid” and generically “a permeation enhancing comprising a fatty acid ester of the α-hydroxy acid” among other ingredients. 
	In addition, it is noted that the criticality of flux stability and rate as alleged by Applicant as unexpected, are not in claim 37. Claim 37 only recites an intended result of “to deliver buprenorphine to subject for seven days or longer,” which the Examiner had previously established as an expected result based on the teachings of the cited prior arts. See Non-Final Rejection dated 10/31/2019, pages 14-19 and 24-30, which are incorporated herein in its entirety. Thus, as previously discussed, it is reiterated that 
	As previously discussed, it is reiterated that Table 1 in the specification is particularly drawn to a buprenorphine transdermal composition containing 5% lactic acid as the α-hydroxy acid and 7.65% lauryl lactate as the permeation enhancer. As for Table 2 in the specification, the buprenorphine composition is drawn to containing 5% lactic acid as the α-hydroxy acid, 3% glyceryl monooleate and 12% oleyl oleate. However, Claim 37 in view of the Claim Interpretation recites generically “an α-hydroxy acid in amount that is 50% or less by weight of the buprenorphine” and “a permeation enhancer comprising a fatty acid ester of α-hydroxy acid (with no concentration),” thereby much broader than the formulation used in Table 1 and Table 2 used for showing the alleged unexpected results.” 
	Thus, again claim 37 is not reasonably commensurate in scope with the formulation used for showing the alleged unexpected results. Applicant is noted that the Courts have made clear “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Also see, In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
	As such, it is again reiterated that absence of objective evidence of unexpected results commensurate in scope with the claimed invention when compared to the closest prior arts, the claimed invention as a whole remain obvious in view of the combined teachings of the cited prior arts in the pending 103 rejections of record. 

Claims 98 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrmeir et al (WO 2012/163665 A1; Publication date: 12/6/2012; Filing data: 05/14/2012; English translation and citation via EPO) in view of Chan et al (27 May 2004; US 2004/0102476 A1; previously cited), as applied to claim 37 above, and further in view of Audett et al (10 August 2000; WO 00/45797).
The extended transdermal delivery device of claim 37 is discussed above, said discussion are incorporated herein in its entirety.
However, Fahrmeir and Chan do not teach the particular pressure sensitive adhesive comprises polyisobutylene and polybutene of claim 98.
Regarding the particular pressure sensitive adhesive comprises polyisobutylene and polybutene of claim 98, Audett teaches a transdermal delivery devices for delivering 
It would have been obvious to one of ordinary skill in the art to include a mixture of polyisobutylene and polybutene as the pressure sensitive adhesive in the transdermal delivery device of Fahrmeir, per guidance from Audett, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Audett teaches that there are variety of pressure sensitive adhesives including a mixture of polyisobutylene and polybutene, and the polyacrylates and silicone-based adhesives of Fahrmeir, known to be suitable for use in transdermal delivery device for extended release of drugs such as buprenorphine (pages 10, 11 and 16; Examples 1-5). Thus, an ordinary artisan provided the guidance from Audett would look to other pressure sensitive adhesives such as mixture of polyisobutylene and polybutene, and particularly select mixture of polyisobutylene and polybutene to be included as the pressure sensitive adhesive in the transdermal preparation of Fahrmeir, with reasonable predictability that the resultant transdermal device with polyisobutylene and polybutene as the pressure sensitive adhesive would provide greater flux of active agent such as buprenorphine per Audett (page 3, lines 13-25), and produce Applicant’s claimed invention with reasonable expected of success. This result is reasonably expected because a mixture of polyisobutylene and polybutene is a known pressure sensitive adhesive suitable and commonly used in transdermal preparations and thus, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the specification describes unexpected results commensurate in scope with the claims. Applicant alleged that Fahrmeir was directed towards the physical stability of a drug composition and was silent regarding differences in the stability or completeness of drug delivery. Thus, Applicant alleged the cited reference failed to render such results expected. (Remarks, page 13, last paragraph to page 14).

In response, the Examiner disagrees. As discussed above, Applicant’s alleged unexpected results from the specification were previously considered as not persuasive to obviate the 103 rejection for the reasons discussed on pages 46-50 of this office action, said reasons are incorporated therein in its entirety.
	As such, it is again reiterated that absence of objective evidence of unexpected results commensurate in scope with the claimed invention when compared to the closest prior arts, the claimed invention as a whole remain obvious in view of the combined teachings of the cited prior arts in the pending 103 rejections of record. 
Claims 37 and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyson (24 July 2003; US 2003/0139698 A1; previously cited) in view of Bartholomaeus et al (27 May 2004; US 2004/0102468 A1; previously cited), and Chan et al (27 May 2004; US 2004/0102476 A1; previously cited).
Regarding claim 37, Hyson teaches a method for pain relief comprising topical administration of therapeutic medicaments using a device including wraps that are disposed around a body portion of a person comprising a pad loaded with a medicament, a tearaway cover sheet that can be tear away from a protected cover to expose the pad loaded with the medicament (abstract; [0007], [0021], [0030]). Hyson teaches the pad section can comprises a backing film, a polymer matrix formulated with the active ingredient and/or a compartment filled with a vehicle comprising one or more active ingredient and the vehicle can comprise one or more excipients, one or more membranes that control the rate of release of the active ingredient, pressure-sensitive adhesives that comprise at least one excipient, an absorbent material, a protective, pressure-sensitive release liner, and a removable impervious cover element ([0032]-[0036]). Hyson teaches active ingredient is preferably an opioid receptor agonist such as buprenorphine ([0050]-[0051]; claim 8). Hyson teaches the medicament comprises an opioid at a concentration of from about 0.01% to about 20% by weight ([0052]). Hyson teaches the at least one excipient can be moisturizers such as lactic acid in an amount from 0.5% to 5% by weight ([0061]). Hyson teaches wraps contain permeation enhancer including esters such as glycerol monolaurate (a fatty acid ester) ([0065]; claims 19 and 39).

Bartholomaeus teaches a transdermal therapeutic system in the form of a patch comprising a backing layer which is permeable to an active compound, an adhesive reservoir layer and a re-detachable protective layer, wherein the active compound is buprenorphine ([0016], [0017], [0025] and [0026]). Bartholomaeus teaches a transdermal patch comprising buprenorphine compound, wherein the buprenorphine is present as a free base (claim 48 and 50).Bartholomaeus teaches the buprenorphine while use for the treatment of increased urge to urinate, it is known in in the art for its conventional usage for treatment pain ([0017] and [0019]). Bartholomaeus teaches the reservoir layer of the transdermal patch contain polymer material, buprenorphine and a solvent for buprenorphine, wherein the solvent is a compound with at least one acid group ([0026]). Bartholomaeus teaches the buprenorphine is in an amount from 0.1 to 20 wt.% and the solvent is in an amount from 0.1 to 30 wt.% ([0026]). Bartholomaeus teaches the transdermal therapeutic system remains on the skin of the patient for at least 5 days to provide a sustained release of buprenorphine ([0021], [0022], [0028]-[0032] and [0040]).
It would have been obvious to one of ordinary skill in the art to select buprenorphine as the active ingredient in transdermal wrap of Hyson and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Bartholomaeus teaches that buprenorphine is known to be used in a 
It would also have been obvious to one of ordinary skill in the art to routine optimize the concentrations of buprenorphine and lactic acid of the prior arts such that the lactic acid is in an amount that is 50% or less by weight of the buprenorphine and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hyson teaches lactic acid is used in an concentration of from 0.5% to 5% by weight ([0061]) and the opioid such as buprenorphine is in a concentration of from about 0.01% to about 20% by weight ([0052]), parameters which overlaps the requirement of acid in an amount that is 50% or less by weight to buprenorphine of the claimed invention. Furthermore, as discussed above, the prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).
One of ordinary skill in the art would have reasonable expectation of success because it is recognized in the art in view of Chan that transdermal delivery system comprising an opioid and lactic acid as a solvent provides long-term delivery of the opioid by providing sustained release of the opioid over an extended period of time. Chan teaches the advantage of a pharmaceutical formulation suitable for transdermal delivery comprising lactic acid as a solvent and an opioid is that the lactic acid  when used in a small amount acts as a solvent to solubilize the opioid such that it is possible to deliver a consistent amount of drug over an extended period of time to achieve a desired therapeutic effect such as pain relief without the need to refill or replace the delivery device, thereby reducing risk of infection, increasing patient compliance and 
It is noted that Chan does not the limit the formulation to any particular opioid and that any agonist and antagonist with morphine-like activity is within the scope of the opioid suitable to be used in the formulation ([0027] and [0028]), and thus, buprenorphine also encompasses at the opioid suitable for used in the formulation of Chan.
Thus, it would have been customary for an artisan of ordinary skill to determine the optimal concentrations/amounts of an acid relative to buprenorphine to achieve the desired therapeutic effect of pain management over an extended period of time. As such, absent some demonstration of unexpected results from the claimed parameters, the optimization of wt% of acid relative to buprenorphine would have been obvious at the time of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.
With respect to the molar ratio of α-hydroxy acid to buprenorphine of claim 37, Chan teaches the molar ratio between carboxylic acid such as lactic acid to opioid drug 
Regarding claim 72, Hyson teaches a body wrap device for treating pain comprising pressure-sensitive adhesive hydrogel comprising buprenorphine and lactic acid, wherein lactic acid is in an amount from 0.5% to 5% by weight (abstract; [0039] [0051], [0052] and [0061]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the specification describes unexpected results commensurate in scope with the claims. Applicant alleged that Hyson was silent regarding the flux rate at which a drug is delivered to the skin and the cumulative amount of drug delivered to the skin. Thus, Applicant alleged that the cited references failed to render such results expected. (Remarks, page 22, last paragraph to page 23).

In response, the Examiner disagrees. Applicant’s alleged unexpected results from the specification were previously considered as not persuasive to obviate the 103 rejection. 
	As previously discussed, Applicant’s attempts to show evidence of nonobviousness was not sufficient evidence of unexpected result because Applicant has not shown that the alleged evidence of unexpected results in the specification was truly unexpected when compared to the closest prior arts. As previously discussed, it is reiterated that MPEP §716.02(e) states “[a]n affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicant has not identify any comparison of any specific results with the closest prior art. “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).

	In addition, it is noted that the criticality of flux stability and rate as alleged by Applicant as unexpected, are not in claim 37. Claim 37 only recites an intended result of “to deliver buprenorphine to subject for seven days or longer,” which the Examiner had previously established as an expected result based on the teachings of the cited prior arts. See Non-Final Rejection dated 10/31/2019, pages 14-19 and 24-30, which are incorporated herein in its entirety. Thus, as previously discussed, it is reiterated that independent claim 37 remain not commensurate in scope with the buprenorphine transdermal composition formulation of Table 1 and Table 2 to which Applicant’s alleged as showing unexpected results. 
	As previously discussed, it is reiterated that Table 1 in the specification is particularly drawn to a buprenorphine transdermal composition containing 5% lactic acid as the α-hydroxy acid and 7.65% lauryl lactate as the permeation enhancer. As for Table 2 in the specification, the buprenorphine composition is drawn to containing 5% lactic acid as the α-hydroxy acid, 3% glyceryl monooleate and 12% oleyl oleate. However, Claim 37 in view of the Claim Interpretation recites generically “an α-hydroxy acid in amount that is 50% or less by weight of the buprenorphine” and “a permeation enhancer comprising a fatty acid ester of α-hydroxy acid (with no concentration),” thereby much broader than the formulation used in Table 1 and Table 2 used for showing the alleged unexpected results.” 
not reasonably commensurate in scope with the formulation used for showing the alleged unexpected results. Applicant is noted that the Courts have made clear “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Also see, In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). In addition, the Courts have made clear [u]nexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
	As such, it is again reiterated that absence of objective evidence of unexpected results commensurate in scope with the claimed invention when compared to the closest prior arts, the claimed invention as a whole remain obvious in view of the combined teachings of the cited prior arts in the pending 103 rejections of record. 

Claim 98 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyson (24 July 2003; US 2003/0139698 A1; previously cited) in view of Bartholomaeus et al (27 May 2004; US 2004/0102468 A1; previously cited) and Chan et al (27 May 2004; US 2004/0102476 A1; previously cited) as applied to claim 37 above, and further in view of Audett et al (10 August 2000; WO 00/45797).
The extended transdermal delivery device of claim 37 is discussed above by the combined teachings of Hyson, Bartholomaeus and Chan, and said discussion are incorporated herein in its entirety.
However, Hyson, Bartholomaeus and Chan do not teach the particular pressure sensitive adhesive comprises polyisobutylene and polybutene of claim 98.
Regarding the pressure sensitive adhesive comprises polyisobutylene and polybutene of claim 98, Audett teaches a transdermal delivery devices for delivering drugs such as buprenorphine over an extended period, wherein the device comprises a pressure sensitive adhesive including a mixture of polyisobutylene (PIB) and polybutene (abstract; page 3, lines 13-25; page 9, lines 12-23; pages 10-12; page 14, line 8; page 15, lines 11-end; page 16, lines 8-23; Examples 1-5).
It would have been obvious to one of ordinary skill in the art to include a mixture of polyisobutylene and polybutene as the pressure sensitive adhesive in the transdermal delivery device of Hyson, per guidance from Audett, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Audett teaches that there are variety of pressure sensitive adhesives including a mixture of polyisobutylene and polybutene, and the hydrogel and silicone-based adhesives of Hyson, known to be suitable for use in transdermal delivery device for extended release of drugs such as buprenorphine (pages 10, 11 and 16; Examples 1-5). Thus, an ordinary artisan provided the guidance from Audett would look to other prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the specification describes unexpected results commensurate in scope with the claims. Applicant alleged that Hyson was silent regarding the flux rate at which a drug is delivered to the skin and the cumulative nd paragraph).

In response, the Examiner disagrees. As discussed above, Applicant’s alleged unexpected results from the specification were previously considered as not persuasive to obviate the 103 rejection for the reasons discussed on pages 59-61 of this office action, said reasons are incorporated therein in its entirety.
	As such, it is again reiterated that absence of objective evidence of unexpected results commensurate in scope with the claimed invention when compared to the closest prior arts, the claimed invention as a whole remain obvious in view of the combined teachings of the cited prior arts in the pending 103 rejections of record. 

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 7, 10, 12, 13, 15, 17, 36, 100 and 103 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrmeir et al (WO 2012/163665 A1; Publication date: 12/6/2012; Filing data: 05/14/2012; English translation and citation via EPO; previously cited), and further in view of Tokumoto et al (21 May 2009; US 2009/0130127 A1) and Lee et al (16 March 1999; US 5,882,676).
The extended transdermal delivery device of claims 1, 3, 7, 10, 12, 13, 15, 17, 36 and 100 are discussed above by Fahrmeir, said discussion are incorporated herein in its entirety.
Fahrmeir teaches a transdermal therapeutic system (TTS) in form of a patch comprising (i) polymer matrix containing buprenorphine free base, an alpha-hydroxy rd paragraph; page 11, 1st paragraph; page 12, Table 2 or page 17 of the original document of WO2012163665A1, under "Tabelle 2").
However, Fahrmeir does not teach the buprenorphine composition comprises glycerol monooleate and oleyl oleate of claim 103.
Regarding the glycerol monooleate and oleyl oleate of claim 103, Tokumoto teaches a pharmaceutical preparation in the form of a transdermal patch comprising an adjuvant such as glycerol monooleate, oleyl oleate, or combination thereof, wherein the adjuvant provides high transdermal absorbability (enhance skin permeability of active substance) ([0015], [0020]-[0023], [0028]-[0030], [0041]-[0044], [0058], [0062] and [0064]-[0065]; claims 1 and 4-7).
It would have been obvious to one of ordinary skill in the art to include glycerol monooleate and oleyl oleate in the transdermal composition of Fahrmeir, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Tokumoto provided the guidance to do so by teaching that a glycerol monooleate, oleyl oleate, or combination of monooleate and oleyl oleate can be included in a transdermal composition so as to provide high transdermal absorbability or enhance skin permeability of active substance. One of ordinary skill in the art would reasonable expectation of success of including glycerol monooleate and oleyl oleate to the transdermal composition of Fahrmeir because per Lee, esters of fatty acids having from about 10 to 20 carbon atoms (oleyl oleate is a ester of fatty acid with 18 carbon atoms) and monoglycerides of fatty acids such as glycerol monooleate are well-prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). As such, an ordinary artisan provided the guidance from the prior art would have looked to selecting glycerol monooleate and oleyl oleate per guidance from Tokumoto and Lee as these are known compounds that are suitable for use as permeation enhancers in transdermal preparations, with a reasonable expectation of achieving a resultant transdermal composition with enhance skin permeability of active substance (buprenorphine), and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 103 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyson (24 July 2003; US 2003/0139698 A1; previously cited) in view of Bartholomaeus et al (27 May 2004; US 2004/0102468 A1; previously cited) and Chan et al (27 May 2004; US 2004/0102476 A1; previously cited), as applied to claim 1 above, and further in view of Tokumoto et al (21 May 2009; US 2009/0130127 A1) and Lee et al (16 March 1999; US 5,882,676).
The extended transdermal delivery device of claim 1 is discussed above by the combined teachings of Hyson, Bartholomaeus and Chan, and said discussion are incorporated herein in its entirety.
However, Hyson, Bartholomaeus and Chan do not teach the buprenorphine composition comprises glycerol monooleate and oleyl oleate of claim 103.
Regarding the glycerol monooleate and oleyl oleate of claim 103, Tokumoto teaches a pharmaceutical preparation in the form of a transdermal patch comprising an adjuvant such as glycerol monooleate, oleyl oleate, or combination thereof, wherein the adjuvant provides high transdermal absorbability (enhance skin permeability of active substance) ([0015], [0020]-[0023], [0028]-[0030], [0041]-[0044], [0058], [0062] and [0064]-[0065]; claims 1 and 4-7).
It would have been obvious to one of ordinary skill in the art to include glycerol monooleate and oleyl oleate in the transdermal composition of Hyson, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Tokumoto provided the guidance to do so by teaching that a glycerol monooleate, oleyl oleate, or combination of monooleate and oleyl oleate can be included in a transdermal composition so as to provide high transdermal absorbability or enhance skin permeability of active substance. One of ordinary skill in the art would reasonable expectation of success of including glycerol monooleate and oleyl oleate to the transdermal composition of Hyson because per Lee, esters of fatty acids having prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). As such, an ordinary artisan provided the guidance from the prior art would have looked to selecting glycerol monooleate and oleyl oleate per guidance from Tokumoto and Lee as these are known compounds that are suitable for use as permeation enhancers in transdermal preparations, with a reasonable expectation of achieving a resultant transdermal composition with enhance skin permeability of active substance (buprenorphine), and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOAN T PHAN/Primary Examiner, Art Unit 1613